Case 1:19-cr-00374-JMF Document 42 Filed 02/27/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

United States of America )
Plaintiff )
v. ) Case No. 1:19-cr-00374
Michael Avenatti )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
lam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Michael Avenatti

Date: 2/18/20 “ / Ane / i/ |

Attorpey ’§ Signature

Mariel Colon Miro #5612247

Printed name and bar number

271 Cadman Plaza East #20570
Brooklyn, NY 11201
Address

mariel.colon8 @gmail.com

 

E-mail address

917-743-7071

Telephone number

 

FAX number
